Citation Nr: 1824340	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-43 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a groin disability to include a genitourinary disability and a groin muscle strain.  

2.  Entitlement to service connection for a bilateral knee disability.  

3.  Entitlement to service connection for a bilateral ankle disability.  

4.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from February 1981 to August 1981, from April 1986 to August 1986, and from February 1992 to June 1992.  He had additional duty with the Missouri Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) which established service connection for bilateral hearing loss, and assigned a 0 percent rating, effective June 23, 2010; and denied service connection for a groin muscle strain, a bilateral knee disability, and a bilateral ankle disability.  In September 2012, the Veteran submitted a notice of disagreement with the denial of service connection for a groin disability, bilateral knee disabilities, and bilateral ankle disabilities and the initial rating of the bilateral hearing loss.  In October 2014, the RO issued a statement of the case which addressed the issues of entitlement to service connection for a groin disability, bilateral knee disabilities, and bilateral ankle disabilities.  In December 2014, the Veteran submitted a substantive appeal with the issues of entitlement to service connection for a groin disability, bilateral knee disabilities, and bilateral ankle disabilities.  The Veteran appeared at a June 2017 hearing before the undersigned Veterans Law Judge at the RO.  The hearing transcript is of record.  


REMAND

The Veteran asserts that service connection for groin, right knee, left knee, right ankle, and left ankle disabilities is warranted as the claimed disabilities were either initially manifested during active service or a period of active duty or, in the alternative, pre-existed that service and were aggravated during service by service duties.  

The record shows that the Veteran was an active member of the Missouri Army National Guard from July 1980 and August 2000.  The Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the Missouri Army National Guard have not been verified and the service medical records associated with that duty have not been requested for incorporation into the record.  

The service medical records available show that the Veteran was treated for genitourinary or inguinal symptoms and presented a history of right knee and left knee complaints and a right ankle fracture.  The report of a June 1979 Reserve Officers' Training Corps (ROTC) Advanced Camp and Appointment physical examination shows that the Veteran reported having broken his right ankle at the age of 14.  On physical evaluation, the Veteran exhibited a "fractured right ankle and a painful right knee."  He was found to be qualified for the ROTC.  The report of a May 1982 Missouri Army National Guard periodic examination states that the Veteran reported having been "rejected for enlistment into the Army in May 1976 for arthritis in knees and right ankle."  Documentation of the Veteran's May 1976 Army enlistment examination, if any, is not of record.  The report of an April 1986 examination for entrance to active duty states that the Veteran reported that he had fractured his right ankle in November 1971; he had right ankle bone spurs; his knees swelled when he ran; and his right knee occasionally gave way.  On physical evaluation, the Veteran's knees and ankles were found to be normal.  An April 1986 Army treatment record states that the Veteran presented a history of a 1978 right ankle fracture; a current right ankle bone spur; and bilateral knee pain since the age of 19.  Army clinical documentation dated in April 1992, May 1992, and June 1992 reports that the Veteran complained of groin and testicular pain.  Impressions of prostatitis, epididymitis, and a groin muscle pull were made.  

In a December 2014 substantive appeal, the Veteran reported that he received ongoing VA treatment for genitourinary, groin, knee, and ankle disabilities and was scheduled for a December 2014 X-ray and ultrasound study and physical therapy.  Clinical documentation of the cited VA treatment is not of record.  VA clinical documentation dated after April 2015 is not of record.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The report of a September 2014 VA hernia examination states that the Veteran was diagnosed with inguinal pain, an inguinal hernia, a ventral hernia, and an atrophic left testicle.  The examiner commented that: "he has been referred to his primary care physician for probable referral to PM&R where a complete evaluation will help elucidate the nature of his problem;" "once this evaluation is completed, please refer him back for consideration under the appropriate template where this condition can be evaluated;" and "at this time, the data is too rudimentary to formulate a complete opinion regarding its diagnosis or association with the earlier event."  The documentation of the requested additional VA evaluation, if conducted, is not of record.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA obtains an evaluation, the evaluation must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further evaluations and studies as recommended by VA examiners should be conducted to comply with the statutory duty to assist the Veteran.  Hyder v. Derwinski, 1 Vet.App. 221 (1991).  Therefore, the Veteran should be scheduled for further VA evaluation conducted by the appropriate physicians to identify the nature and etiology of the claimed genitourinary or groin disability.  

The Veteran has submitted a timely notice of disagreement with the initial rating of the service-connected bilateral hearing loss.  A statement of the case that addresses that issue has not been issued.  Where a veteran has submitted a timely notice of disagreement with an adverse decision and no statement of the case has been issued, the Board should remand for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) or the appropriate service entity and request that: (1) a search be made for documentation of the Veteran's attempted May 1976 Army enlistment including the report of any physical examinations conducted; (2) verification of the Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the Missouri Army National Guard; and (3) all available service medical and personnel records associated with the Veteran's service be forwarded for incorporation into the record.  

2.  Contact the Veteran and request that he provide information as to all post-service treatment of the recurrent genitourinary, groin, right knee, left knee, right ankle, and left ankle disabilities, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2017).  

3.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including that provided after April 2015.  

4.  Schedule the Veteran for a VA examination conducted by the appropriate physician to assist in determining the nature and etiology of any genitourinary or groin disability and any relationship to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Diagnose all genitourinary or groin disabilities found.  

(b)  Opine whether it is at least as likely as not (50 percent probability or greater) that each identified genitourinary or groin disability had its onset during active service or is related to any incident of service, including the documented in-service 1992 genitourinary or groin complaints.  

5.  Issue a statement of the case which addresses the issue of entitlement to an increased initial rating for bilateral hearing loss disability.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal to receive appellate review of that claim.  If a timely substantive appeal is received, return that claim to the Board.

6.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

